 



Exhibit 10.47
Amendment Number 1
AMENDMENT NUMBER 1
and
ASSIGNMENT
DATED JULY 1, 2005
to the
MASTER SERVICES AGREEMENT
by and between
UNICARE LIFE AND HEALTH INSURANCE COMPANY.
and
APAC CUSTOMER SERVICES, INC.
DATED AUGUST 11, 2004
This Amendment Number 1 and Assignment (the “Amendment”) hereby amends that
certain Master Services Agreement (the “Agreement”), between Unicare Life and
Health Insurance Company, a Delaware corporation (“Unicare”), and APAC Customer
Services, Inc., an Illinois corporation (“Vendor”), dated August 11, 2004. The
Amendment is effective as of July 1, 2005 (the “Amendment Effective Date”).
Unless otherwise specifically defined in this Amendment, all capitalized terms
shall have the meaning given to them in the Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and benefits described
in this Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to assign and
amend the Agreement as follows:
AMENDMENT
1. Master Services Agreement

  (a)  
Add the following Section 3.20.1:

‘“Entity” shall mean an Affiliate or subsidiary receiving services under a
Statement of Work.’

  (b)  
Section 33.14 is hereby amended and restated in full as follows:

“33.14 Third Party Beneficiaries. Pursuant to Section 5.5, Company or an Entity
may obtain Services hereunder. This Agreement shall benefit Company and, to the
extent one or more Entity(ies) is receiving Services under this Agreement, such
Entity (ies). Either Company or any Entity receiving Services under this
Agreement shall have the right to enforce this Agreement and pursue remedies
under this Agreement with respect to the Services.”
EXECUTION COPY

          2005-08-03   APAC & WellPoint Confidential   Page 1 of 3

 

 



--------------------------------------------------------------------------------



 



Amendment Number 1
2. Statements of Work

  (a)  
Statement of Work A

  (i)  
Add the following paragraph prior to Section 1 of Statement of Work A on page 1
of Statement of Work A:

“For purposes of this Statement of Work, the defined term “Entity” shall be
deemed to be Unicare Life and Health Insurance Company, a Delaware corporation.”

  (ii)  
Throughout Statement of Work A, replace the defined term “Company” with the
defined term “Entity.”

  (b)  
Statement of Work B

  (i)  
Add the following paragraph prior to Section 1 of Statement of Work B on page 1
of Statement of Work B:

“For purposes of this Statement of Work, the defined term “Entity” shall be
deemed to be Unicare Life and Health Insurance Company, a Delaware corporation.”

  (ii)  
Throughout Statement of Work B, replace the defined term “Company” with the
defined term “Entity.”

ASSIGNMENT
The Agreement is hereby assigned by Unicare to WellPoint, Inc., an Indiana
corporation (“WellPoint”) pursuant to Section 33.2.1 of the Agreement. All
rights and obligations set forth in the Agreement shall be hereby assigned to
WellPoint and all references to Company within the Agreement shall now refer to
WellPoint and any Entity receiving Services hereunder and all rights accruing to
Company hereunder shall also accrue to any Entity hereunder to the extent that
such Entity is receiving Services. WellPoint and/or any Entity may enter into
SOWs under this Agreement.
3. Confirmation of Agreement — Except as specifically amended herein, the terms
and conditions of the Agreement and any Statements of Work in effect prior to
the Amendment Effective Date shall remain in full force and effect. Without
limiting the foregoing, no assignment or other transfer shall release any
Wellpoint or Unicare Entity that was or is an original signatory party (the
“Original Entity”) to the Agreement, any Statement of Work or other agreement
from any of its obligations arising out of, or alter the primary liability of
the Original Entity to perform all obligations to be performed by the Original
Entity or its assignee pursuant to, the Agreement, the applicable Statement of
Work or other agreement.
4. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of Which, when taken together,
shall constitute one and the same instrument.
EXECUTION COPY

          2005-08-03   APAC & WellPoint Confidential   Page 2 of 3

 

 



--------------------------------------------------------------------------------



 



Amendment Number 1
IN WITNESS WHEREOF, the parties hereto have, by their authorized representatives
executed this Amendment Number 1 and Assignment to the Master Services
Agreement, dated August 11, 2004.

                  “Wellpoint”   “Vendor”     WELLPOINT, INC., an Indiana
corporation   APAC Customer Services, Inc., an Illinois corporation    
 
               
By:
  /s/ Robert Bushey   By:   /s/ Michael Dorion    
 
               
 
  Name: Robert Bushey       Name: Michael Dorion    
 
  Title: Staff Vice President       Title: VP Operational Planning    
 
            Sourcing & Supplier Performance            
 
                “Unicare”   “Vendor”     UNICARE LIFE AND HEALTH
INSURANCE COMPANY, a Delaware corporation   APAC Customer Services, Inc., an
Illinois corporation    
 
               
By:
  /s/ Robert Bushey   By:   /s/ Kenneth R. Batko    
 
               

  Name: Robert Bushey       Name: Kenneth R. Batko    
 
  Title: Staff Vice President       Title: Acting CFO    

            Sourcing & Supplier Performance            

EXECUTION COPY

          2005-08-03   APAC & WellPoint Confidential   Page 3 of 3

 

 